Citation Nr: 0600245	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-15 467	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran had active service from September 1949 to January 
1953, including service in Korea.  This case was remanded by 
the Board of Veterans' Appeals (Board) in December 2004 to 
the Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO) for additional development.  


FINDING OF FACT

The medical evidence of record shows neurovascular injury to 
the feet due to military service.


CONCLUSION OF LAW

A neurovascular injury of the feet was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2005).  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that this law does not preclude the Board from adjudicating 
the issue involving the veteran's claim for service 
connection for a bilateral foot disorder.  This is so because 
the Board is taking action favorable to the veteran by 
granting service connection for the disorder at issue.  As 
such, this decision poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Additionally, service connection may be granted 
for any disease initially diagnosed after service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

The veteran contends and testified at a hearing before the 
Board in 2004, that he was exposed to severe cold while 
serving in Korea during winter without adequate heat.  In 
this case, the veteran's service medical records are not 
available and are presumed destroyed in a fire at the 
National Personnel Records Center in 1973.  However, the 
veteran's service separation examination do not show frozen 
feet or residuals of frozen feet.  After examination of the 
veteran in June 2005, a VA examiner found that the veteran 
had symptoms of a cold injury.  The examiner stated that the 
injury the veteran incurred as a result of his exposure to 
the cold while in Korea was "permanent damage to the 
neurovascular mechanism in the feet."  The examiner 
concluded that the microscopic sensory nerves in the skin of 
the veteran's feet never recovered from his exposure to the 
cold injury in service, and therefore, he had abnormal 
sensation in his feet.  The examiner opined that it was not 
severe enough to destroy any tissue or cut off blood supply.  


As the veteran's service medical records were not of 
available, the VA examiner in 2005 based his opinion as to 
the relationship between the veteran's current foot disorder 
and his military service on the statements of being exposed 
to the cold while in Korea that were made by the veteran.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding 
that a bare transcription of a lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional).  However, 
the veteran's statements and testimony are competent to 
establish the occurrence of an injury, in this instance, 
exposure to the cold.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Accordingly, as the VA examiner based his 
opinion on competent evidence, his opinion that the veteran 
had a current foot disorder that was related to an incident 
during his military service, is competent medical evidence.  
Therefore, service connection for a neurovascular injury of 
the feet, as a residual of a cold injury, is warranted.


ORDER

Entitlement to service connection for neurovascular injury of 
the feet is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


